Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board denying unemployment insurance benefits to claimant-appellant. It is undisputed that, in April, 1965, the claimant, an Assistant Workmen’s Compensation Claims Examiner in the Hew York State Department of Labor, reached the mandatory retirement age of 70. His request for an extension of the retirement was denied, and he applied for retirement benefits under article 2 of the Retirement and Social Security Law which he has been receiving since May 1, 1965. It is also undisputed that, since 1941, the claimant had no other employer than the State of Hew York. The claimant, having retired from State service and being eligible for benefits under article 2 of the Retirement and Social Security Law is not entitled to unemployment insurance benefits based on wages paid to him by the State. (Labor Law, § 590, subd. 5; Matter of McArdle [Corsi], 274 App. Div. 959; Matter of Riley [Catherwood], 24 A D 2d 1040.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Brink, JJ., concur.